DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections 
Claim 16 is objected to because of the following informalities:  claim 16, line 3, change “sais” to --said--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7, it is unclear if “a circuit board recited in line 2 is a new circuit board or a repeat of a circuit board recite in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2009/0103329 A1).
In regard to claim 1, Wu et al. discloses an electrical power unit comprising:
an outer housing 10;
a circuit board 20 positioned inside said outer housing 10;
an electrical receptacle 40 coupled to said circuit board 20;
a frame 11 defining an outlet opening 111 and inserted into said outer housing 10, wherein said outlet opening 111 is sized and shaped to receive said electrical receptacle 40; and
a face plate 60 fitted over said outer housing 10, said face plate 60 defining an outer receptacle opening 61 aligned said outlet opening 111 of said frame 11 to provide access to said electrical receptacle 40.

In regard to claim 8, Wu et al. discloses an AC electrical receptacle 40 mechanically and electrically coupled to said circuit board 20, said AC electrical receptacle 40 supported at said frame 11 and accessible through said face plate 60.

	In regard to claim 9, Wu et al. discloses another AC electrical receptacle 40 spaced from said circuit board 20 and electrically coupled thereto, said another AC electrical receptacle 40 supported at said frame 11 and accessible through said face plate 60.

Claim(s) 1-3, 6, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (US 2011/0104919 A1).
	In regard to claim 1, Patel et al. discloses an electrical power unit 10 comprising:
an outer housing 18;
a circuit board 28 positioned inside said outer housing 18;
an electrical receptacle 36, 38 coupled to said circuit board 18;
a frame 16 defining an outlet opening 158, 160 and inserted into said outer housing 18, wherein said outlet opening is sized and shaped to receive said electrical receptacle; and
a face plate 188 fitted over said outer housing 18, said face plate 188 defining an outer receptacle opening 191, 192 aligned said outlet opening 158, 160 of said frame 16 to provide access to said electrical receptacle 36, 38.

In regard to claim 2, Patel et al. discloses the frame 16 comprises a pair of rearwardly-extending side portions 170 (upper pair as shown in fig. 18) that are inserted alongside interior surfaces of respective side walls (upper portion of 18) of said outer housing 18.

In regard to claim 3, Patel et al. discloses the frame 16 comprises a rearwardly-extending end portion 170 (lower pair as shown in fig. 18) that is inserted alongside an interior surface of an end wall (lower portion of 18) of said outer housing 18, wherein said rearwardly-bent side portions and said a rearwardly-extending end portion engage said interior surfaces of said outer housing 18 to stabilize said electrical receptacle relative to said outer housing 18 and said face plate 188. 

	In regard to claim 6, Patel et al. discloses an electrical switch 140 disposed in said outer housing 18 and supported at said frame 16, wherein said electrical switch 140 is accessible and actuatable at said face plate 188, and said electrical switch 140 is operable to energize and de-energize said electrical receptacle 36, 38.

	In regard to claim 8, Patel et al. discloses an AC electrical receptacle 36, 38 mechanically and electrically coupled to said circuit board 28, said AC electrical receptacle  supported at said frame 16 and accessible through said face plate 188.

	In regard to claim 9, Patel et al. discloses another AC electrical receptacle 36, 38 spaced from said circuit board 28 and electrically coupled thereto, said another AC electrical receptacle supported at said frame 16 and accessible through said face plate 188.

	In regard to claim 10, Patel et al. discloses an electrical switch 140 disposed in said outer housing 18 and supported at said frame 16, wherein said electrical switch 140 is accessible and actuatable at said face plate 188, and is in electrical communication with said circuit board.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7, 13, 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 10,770,843).
In regard to claim 1, Zhang et al. discloses an electrical power unit comprising:
an outer housing 4;
a circuit board 6 positioned inside said outer housing 4;
an electrical receptacle 701 coupled to said circuit board 7;
a frame 2 defining an outlet opening 201 and inserted into said outer housing 4, wherein said outlet opening 201 is sized and shaped to receive said electrical receptacle 701; and
a face plate 1 fitted over said outer housing 4, said face plate 1 defining an outer receptacle opening 101 aligned said outlet opening 201 of said frame 2 to provide access to said electrical receptacle 701.

In regard to claim 7, Zhang et al. discloses the electrical receptacle 701 comprises a low voltage direct current (DC) receptacle, and the electrical power unit comprising a circuit board 6 coupled to said DC receptacle via wires 601.
However, Zhang et al. does not disclose the PCB 6 configured to convert high voltage alternating current (AC) power to a low voltage direct current (DC) power.
Although Zhang et al. does not specifically disclosed the claimed PCB configured to convert high voltage alternating current (AC) power to a low voltage direct current (DC) power, this feature is seen to be an inherent teaching of that device since a means 601 for providing a voltage (5V) between the PCB 6 and the USB receptacle 701 is disclosed and it is apparent that some type of PCB carrying circuit elements for converting high voltage alternating current (AC) power to a low voltage direct current (DC) power must be present for the electrical power unit to function as intended.

In regard to claim 13, Zhang et al. discloses an electrical power unit comprising:
an outer housing 4;
a circuit board 6 positioned inside said outer housing 4, said circuit board 6 supporting an alternating current (AC) electrical receptacle 8, 9 and a direct current (DC) electrical receptacle 701 each electrically connected to said circuit board 6 by wires 601;
a frame 2 defining a plurality of outlet openings 201, 203 and inserted into said outer housing 4, wherein each of said plurality of outlet openings is configured to receive a respective one of said AC electrical receptacle and DC electrical receptacle; and
a face plate 1 fitted over said outer housing 4, said face plate 1 defining outer receptacle openings 101, 104 that align with respective ones of said outlet openings 201, 203 of said frame 2 to provide access to respective one of said AC electrical receptacle and DC electrical receptacle.

	In regard to claim 17, Zhang et al. discloses the DC electrical receptacle 701 could provide low voltage direct current power to charge or operate a portable electronic device, and wherein said AC electrical receptacle could provide high voltage alternating current power to charge or operate an AC-powered device.
The recitation regarding “provide low voltage direct current power to charge or operate a portable electronic device, and provide high voltage alternating current power to charge or operate an AC-powered device” has not been significant patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).


	In regard to claim 18, Zhang et al. discloses the circuit board 6 comprises a regulated power supply circuit.
However, Zhang et al. does not disclose the PCB 6 for transforming high voltage alternating current power to low voltage direct current power.
	Although Zhang et al. does not specifically disclosed the claimed PCB for transforming high voltage alternating current power to low voltage direct current power, this feature is seen to be an inherent teaching of that device since a means 601 for providing a voltage (5V) between the PCB 6 and the USB receptacle 701 is disclosed and it is apparent that some type of PCB carrying circuit elements for transforming high voltage alternating current power to low voltage direct current power must be present for the electrical power unit to function as intended.

	In regard to claim 19, Zhang et al. discloses the frame 2 is secured to said outer housing 4 via a plurality of fasteners 12 (see col. 3, lines 53-55).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al..
In regard to claim 20, Zhang et al. discloses the face plate 1 is attached to the frame 2 with resilient latch tabs 102 engaging respective openings 202 formed in the frame 2.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Zhang et al. by having the opening in the outer housing since applicants have presented no explanation that this particular location of the opening is significant or is anything more than one of numerous locations a person of ordinary skill in the art would find obvious for the purpose of latching two members together and it appears that having the resilient latch tabs 102 engaging respective openings 202 formed in the frame 2 would keep the whole electrical power unit together (see figures 8a-8f).  A shifting in location is generally recognizing as being within the level of ordinary skill in the art when the operation of the device would not thereby be modified.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Patel et al. (US 2011/0104919 A1).
In regard to claim 14, Zhang et al. does not disclose a switch electrically connected to said circuit board, wherein said frame defines a switch outlet opening configured to receive 
said switch, wherein said face plate defines a switch opening that aligns with said switch
outlet opening of said frame to provide access to said switch, and wherein said switch is operable to control electrical continuity from a main power source to at least one of said AC electrical receptacle and said DC receptacle.
	Patel et al. discloses a switch 140 electrically connected to said circuit board 28, wherein said frame 16 defines a switch outlet opening 164 configured to receive said switch 140, wherein said face plate 188 defines a switch opening 196 that aligns with said switch
outlet opening 164 of said frame 16 to provide access to said switch 140, and wherein said switch 140 is operable to control electrical continuity from a main power source to at least one of said AC electrical receptacle and said DC receptacle.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Zhang et al. by constructing the switch as disclosed by Patel et al. in order for a user easily or conveniently access the switch to control the power of the receptacle.
Allowable subject matter
Claims 4, 5, 11, 12, 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claims 4, 12, the prior art fails to provide, teach or suggest a strain relief configured to receive an electrical power cord and positioned at an opening formed in said end wall of said outer housing, wherein said rearwardly-extending end portion of said frame engages said strain relief to stabilize said strain relief relative to said outer housing. In regard to claims 5, 11, the prior art fails to provide, teach or suggest an electrical jumper cord extending through said outer housing and electrically coupled to said switch; and an electrical outlet assembly coupled to said electrical jumper cord and positioned remotely from said outer housing; wherein said electrical switch is operable to selectively energize and de-energize said electrical jumper cord and said electrical outlet assembly. In regard to claim 16, the prior art fails to provide, teach or suggest
in combination with another electrical power unit electrically coupled to said electrical power unit via a jumper cord, wherein said jumper cord and said another electrical power unit are selectively energized in response to the switch.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdt
7/30/2022

/THO D TA/Primary Examiner, Art Unit 2831